



COURT OF APPEAL FOR ONTARIO

CITATION:
Ma v. Ma, 2012
    ONCA 514

DATE: 20120725

DOCKET: C54490

OConnor A.C.J.O., Feldman and Ducharme JJ.A.

BETWEEN

Ying Ma also known as Michelle Ma

Plaintiff
    (Appellant)

and

Jeffrey Jiyang Ma, Fang Ji and 2010965 Ontario
    Corporation o/a Steam Sauna

Defendants (Respondents)

J. Gardner Hodder and Yan Wang, for the appellant

Jeffrey Radnoff, for the respondents

Heard: May 15, 2012

On appeal from the order of the Divisional Court
    (Jennings, Swinton and Durno JJ.), dated June 14, 2011, dismissing an
    appeal from the order of Justice H.J. Wilton-Siegel of the Superior Court of
    Justice, dated July 22, 2010, with reasons reported at 2010 ONSC 1273.

COSTS ENDORSEMENT

[1]

Following release of the reasons of the court on June 15, 2012, counsel
    asked to make further submissions on the issue of costs in the proceedings
    below. The court allowed the parties to make brief written submissions which
    have now been received and reviewed.

[2]

The court ordered costs of the appeal to the appellant in the amount of
    $7,500. That will include the costs of the leave to appeal motion.

[3]

The Divisional Court ordered costs of $8,500 to the respondents. That
    court dealt with two issues, one of which was the subject of the appeal to this
    court. As the appellant was successful in overturning the decision of the
    Divisional Court on that issue, she should have her costs for that issue.
    Therefore costs of the Divisional Court to the appellant in the amount of
    $4,250.

[4]

As there was ultimately mixed success before the motion judge on a
    number of issues including the one ultimately appealed to this court, there
    shall be no costs award in respect of the motion.

[5]

In summary, total costs to the appellant in the amount of $11,750
    inclusive of disbursements and H.S.T.

Dennis
    OConnor A.C.J.O.

K. Feldman
    J.A.

E.
    Ducharme J.A.


